PER CURIAM.
Appellant correctly contends that the trial court could not order restitution for items of property not included within the terms of the written plea agreement. In ordering restitution, however, the trial court is not tied to the fair market value for determining restitution amounts, but rather may exercise such discretion as required to further the purpose of restitution. State v. Hawthorne, 573 So.2d 330, 333 (Fla. 1991); K.D.B. v. State, 673 So.2d 199 (Fla. 5th DCA 1996). The state concedes that on remand, the court shall also correct the written sentence to conform to its oral pronouncement that the cost of supervision of appellant’s probation shall be deferred until full restitution has been made.
REVERSED AND REMANDED.
DAUKSCH and HARRIS, JJ., and ORFINGER, M., Senior Judge,, concur.